Citation Nr: 0910606	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1972 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in November 2004.  A transcript of the hearing 
is of record.

The case was remanded by the Board in April 2007 for 
additional development.


FINDING OF FACT

The Veteran does not have hepatitis C that is related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002, before the AOJ's initial adjudication of the claim, and 
again in February 2004 and April 2007.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The April 2007 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The Veteran contends that he contracted hepatitis C while in 
service.  He contends that there were several ways that he 
could have contracted hepatitis C in service.  The Veteran 
contends that he was inoculated with an air gun, which would 
at times break the skin and cause bleeding and were given in 
an assembly line fashion; during inspections people would 
trim his hair and shave his neck with a razor and that he had 
a mole that was nicked by the razor a few times; he had a 
friend that probably had hepatitis C; and he witnessed 
intravenous (IV) drug use in his barracks.

The Veteran's STRs are of record and show no diagnosis of, or 
treatment for, hepatitis.  

Private medical records dated in November 2001 show that the 
Veteran screened positive for hepatitis C on an imunoblot 
assay.  Private medical records from R.N., M.D. dated in 
January 2002 show that the Veteran was evaluated for 
hepatitis C.  The Veteran reported no prior history of IV 
drug use or blood transfusion, but he did report multiple 
sexual partners.  

VA treatment records dated from November 2002 to January 2005 
indicate that the Veteran was followed for hepatitis C.  In 
August 2004 he denied that he ever used IV drugs and said 
that he never received a blood transfusion.  He reported 
multiple sexual partners in the past.  He also reported that 
he was unsure how he contracted hepatitis C.

The Veteran testified before a DRO in November 2004.  He 
testified about the risk factors he had for hepatitis C while 
in service, which included air gun inoculation and having his 
neck shaved before inspections.  He denied IV drug use, organ 
transplantation, tattoos, body piercings, blood transfusions, 
or surgeries.  He also testified that he was asymptomatic 
until he was diagnosed after donating blood in September 
2001.

The Veteran was afforded a VA examination in May 2008.  The 
Veteran denied hemodialysis, tattoos, blood exposure, 
intranasal cocaine use, IV drug use, high risk sexual 
practices, repeated body piercings, organ transplantation, 
and blood transfusions.  His risk factors included sharing 
toothbrushes during service, sharing shaving razors during 
service, being incarcerated in 1993, multiple sexual 
partners, having a mold on the back of his head nicked, a 
friend in his barracks that had hepatitis, and air gun 
inoculation.  With regards to whether the Veteran's hepatitis 
C was traceable to his military service, the examiner opined 
that the issue could not be resolved without resorting to 
speculation.  The examiner noted that her report was based on 
medical literature review, medical record review, and 
clinical experience.  The examiner then noted that the 
Veteran's specific risks for hepatitis C between 1975 and 
2001 were essentially unknown.  The Veteran did admit to 
being in jail, which was a risk factor, as was having more 
than one sexual partner.  His liver specialist specifically 
mentioned multiple sexual partners.  The sharing of razors 
and toothbrushes did have a small risk according to the VA 
examiner; however, she specifically noted that incarceration 
and multiple sexual partners were much higher risks.  Air gun 
inoculation had not been shown to be a risk.  Living in the 
same quarters with another individual with hepatitis C had 
not been shown to be a risk factor.  The examiner concluded 
that it would be speculative to opine that the Veteran's 
sharing of razors in service caused his hepatitis C when 
there were more compelling risk factors and there were many 
years for which risk factors were unaccounted.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence of a current disability, 
hepatitis C.  There is also evidence that the Veteran was 
exposed to certain events in service such as inoculations and 
razors.  However, there is no evidence that the Veteran was 
diagnosed with hepatitis while in service.  Additionally, 
there is no medical evidence of a nexus between the Veteran's 
military service and his currently diagnosed hepatitis C.  
The only nexus opinion of record, that of the VA examiner, 
indicated that it would be conjecture to say that the 
Veteran's hepatitis C was related to his military service.  
Service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Nevertheless, the examiner indicated that the risks 
the veteran experienced in service were insignificant 
compared to other risk factors, such as his incarceration and 
multiple sex partners, which were described as much higher 
risks.  There are no other medical opinions of record to 
contradict the VA examiner's opinion.  The Board notes that 
the Veteran's private physician mentioned multiple sexual 
partners, but did not mention any of the Veteran's contended 
in-service risk factors.  The conclusion by the VA examiner 
in this case regarding the relative degree of risks between 
the in-service experiences, such as inoculations and razors, 
and the post-service experiences, such as incarceration and 
multiple sex partners, leads the Board to reasonably conclude 
that the greater weight of the evidence is against the claim.  
In other words, the examiner's statements lead to the 
conclusion that it is more likely that hepatitis C was 
contracted as a result of post-service activity.  There is a 
lack of medical evidence suggesting that the Veteran's 
currently diagnosed hepatitis C is related to his military 
service.

The Board acknowledges the Veteran's belief that he has 
hepatitis C related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, 
the Veteran's own assertions as to etiology of a disability 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
hepatitis C that is traceable to disease or injury incurred 
in or aggravated during active military service.


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


